THIRD AMENDMENT TO OPERATING AGREEMENT

OF RBE, LLC

 

THIS THIRD AMENDMENT (this "Amendment") to that certain Operating Agreement of
RBE, LLC (the "Company") dated August 2, 2004, as amended on August 8, 2004 and
December 1, 2004 (collectively, the "Operating Agreement"), is made and entered
into on September 10, 2006, to be effective as of June 21, 2006, by and among
Ferrell RBE Holdings, LLC, the manager of the Company (the "Manager"), and the
Majority-In-Interest of the Members.

BACKGROUND

 

WHEREAS, pursuant to Section 14.05 of the Operating Agreement, the Manager along
with the Majority-In-Interest of the Members has the authority to amend the
Operating Agreement; and

WHEREAS, the Manager and the Majority-In-Interest of the Members now desire that
the Membership Interests of the Company be certificated; and

WHEREAS, the Manager and the Majority-In-Interest of the Members desire to have
the Company "opt in" to Article 8 of the Uniform Commercial Code by electing to
have the Membership Interests in the Company classified as a security under, and
governed by, Article 8 of the Uniform Commercial Code; and

WHEREAS, the Manager and the Majority-In-Interest of the Members desire to amend
the Operating Agreement pursuant to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, intending to be legally bound, the Manager and the
Majority-In-Interest of the Members hereby agrees as follows:

1.          All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Operating Agreement.

2.          The following sentence is hereby added to the end of Section 13.01
of the Operating Agreement:

"Membership Interests shall be securities under, and governed by, Article 8 of
the Uniform Commercial Code."

The remainder of Section 13.01 of the Operating Agreement shall remain in full
force and effect as is.

3.          A new section, Section 13.03, is hereby added to the Operating
Agreement as follows:

"13.03 Certificates. Each Member shall be entitled to a certificate, signed by
the Manager or any officer of the Company, which shall certify the number of
Membership Interests held by such Member."

 

 


--------------------------------------------------------------------------------



 

 

4.          Except as expressly modified herein, all of the remaining terms and
conditions of the Operating Agreement shall continue in full force and effect
and are hereby ratified and confirmed.

5.        This Amendment may be executed in counterparts, each of which, when
executed, shall be deemed to be an original and all of which together will be
deemed to be one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first set forth above.

 

MANAGER:

MAJORITY-IN-INTEREST OF THE MEMBERS:

 

 

FERRELL RBE HOLDINGS, LLC

FERRELL RBE HOLDINGS, LLC

 

 

 

 

By: /s/ James Watt                   

By: /s/ James Watt                   

Name: James Watt

Name: James Watt

Title: CEO, Maverick Oil and Gas, Inc.; Manager

Title: CEO, Maverick Oil and Gas, Inc.; Manager

 

 

 

 

 

BAMCO GAS, LLC

 

 

 

By: /s/ Ernest A. Bartlett          

 

Name: Ernest A. Bartlett

 

Title: Managing Partner - FEQ Gas, LLC; Manager

 

 

 

MAVERICK OIL AND GAS, INC.

 

 

 

By: /s/ James Watt                   

 

Name: James Watt

 

Title: CEO, Maverick Oil and Gas, Inc.; Manager

 

 

 

 

 

 